Citation Nr: 0312060	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	R. V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1974.

This appeal arises from a November 1996 rating decision of 
the Providence, Rhode Island Regional Office (RO) that denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing disability and a back disability.  In July 
1998, the veteran testified at a Travel Board hearing before 
a member of the Board.  The Veterans Law Judge who conducted 
that hearing is no longer with the Board; however, in light 
of the favorable determination, the Board finds no prejudice 
in proceeding with the veteran's claim.  

In a December 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability, and remanded the issue of service 
connection for a back disability to the RO for additional 
development.  The veteran appealed the denial of the claim of 
service connection for bilateral hearing disability to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In November 1999, the 
Court vacated the Board's decision of December 1998 that 
denied service connection for hearing loss of the left ear, 
and dismissed the appeal as to the issue of service 
connection for hearing loss of the right ear.  The case was 
remanded to the Board for further adjudication in compliance 
with the joint motion.  

In April 2000, the Board allowed entitlement to service 
connection for back strain with arthritis and disc disease, 
but denied entitlement to service connection for scoliosis.  
The veteran appealed that determination, and in January 2002, 
the Court vacated and remanded the denial of service 
connection for scoliosis.  In May 2002, the Board undertook 
additional development on the above-stated issue pursuant to 
the Court's order and in accordance with the provisions of 38 
C.F.R. § 19.9(a)(2).  

The issue of service connection for hearing loss of the left 
ear was the subject of the remand that followed the Board's 
2000 decision.  The Board notes that the development 
requested in the April 2000 remand has not yet been 
accomplished and the matter has not been returned to the 
Board for completion of its appellate review.  As a 
consequence the issue in this decision is limited to that set 
forth in on the title page of this decision.  


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2. The veteran's scoliosis was first documented during 
military service and is a developmental disease that may not 
have preexisted service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is not overcome by clear and 
unmistakable evidence that the veteran's scoliosis of the 
spine, a developmental spine disease, existed prior to active 
service.  38 U.S.C.A. §§ 1111, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2002).  

2.  The veteran's scoliosis of the spine may have been 
incurred in or aggravated by his military service, and 
service connection is therefore warranted.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  The Board notes that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  As noted above, The Board undertook 
additional development on the above-stated issue pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and in view of the favorable decision below, 
there would be no possible benefit to remanding this case to 
the RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation.  See 38 C.F.R. § 3.303(c).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service. VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the Court 
vacated and remanded the Board's decision due to failure to 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  Specifically, there was an induction 
examination report showing no abnormality, reports of 
evaluation during service that showed normal findings and a 
medical history of some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000), 67 Fed Reg. 216 at 67792-67793 (November 7, 2002), to 
be codified at 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The presumption of soundness on entrance into active service 
is rebutted by clear an unmistakable evidence of preexisting 
congenital spine condition.  "Congenital" by definition 
means existing at, and usually before, birth; referring to 
conditions that are present at birth, regardless or their 
causation.  Dorland's Illustrated Medical Dictionary, 27th 
ed. at 373.  However, in the veteran's case, scoliosis has 
been determined to be a developmental disease, first 
documented in his service medical records.  Thus, the 
material question in this case is whether clear an 
unmistakable evidence reveals that scoliosis existed prior to 
service.  The Board finds the evidence is in relative 
equipoise with respect to this matter.  Thus, it concludes 
that no clear and unmistakable evidence exists to establish 
that scoliosis existed prior to service.  

A review of the veteran's clinical record that shows that he 
reported that he was born in a concentration camp and there 
was subjected to various medical procedures including 
multiple spinal punctures.  He indicated that he contracted 
spinal meningitis and possible tuberculosis.  

The record shows that scoliosis was first documented in the 
service.  While on the November 1965 pre-induction 
examination, the spine was clinically evaluated as normal.  
In July 1968, X-rays were taken of the low back and showed 
moderately severe rotoscoliosis to the left.  Once again, in 
February 1973 X-rays of the low back showed moderate 
scoliosis of the lumbar spine convexed to the left.  
Examiners at Charlton Memorial Hospital confirmed the 
presence of severe scoliosis in December 1995.  

An October 1996 report of orthopedic examination by VA 
reveals a determination that the veteran had severe extensive 
degenerative arthritis of the spine with obliteration of disc 
spaces, protrusion of multiple discs, facet arthritis, 
osteopenia, osteophyte formation and pedicle arthritis with 
severe scoliosis.  The examiner stated:

"As for the connection of this problem with the 
service, apparently there was no precipitating event 
which occurred during this man's service.  There was 
no accident there was no injury, there were no 
unusual events.  This condition might have developed 
had he never been in the service.  There is no 
question that it did develop while he was in 
service."

The veteran testified at a personal hearing at the RO in June 
1997 that while in service, he was assigned strenuous duty 
requiring the use of the back.  The veteran also testified at 
a July 1998 Travel Board hearing, stating that he was not 
aware of any back problems prior to service, that he had 
tuberculosis and meningitis as a child, and that his military 
occupation as crew chief job included strenuous labor.  

On VA orthopedic examination in June 1999, it was reported 
that the veteran had continued to have back symptoms since 
service with surgery performed for herniated nucleus pulposus 
in December 1992, June 1996, and again in October 1998.  It 
was noted that another operation scheduled for later in June 
1999.  The veteran told the examiner that he had served as a 
crew chief on a heavy aircraft transporter.  He said that in 
that capacity, his activities frequently required heavy 
lifting.  He presented a long history of back problems 
starting with an infection of the spine.  Objective 
evaluation was consistent with chronic back strain secondary 
to scoliosis and muscle and balance of the right side 
extremities; status post laminectomy with persistent pain and 
radiculopathy; status post tuberculous meningitis as a child 
treated with minimal residuals at the time of treatment; and 
scoliosis, secondary to disease process manifested by 
collapse of the vertebrae.  

The examiner noted that the back condition was probably 
secondary to a developmental defect at ages 2 to 6.  However, 
this condition became quiescent and the veteran went through 
an essentially normal adolescence although he did have some 
residual muscle weakness and atrophy of the right-sided 
musculature of the upper extremities.  This condition with 
the residual muscular imbalance left the veteran with an 
extremely vulnerable spine; however, the disease had been 
quiescent for years before his duties in the service when he 
most probably had to perform heavy lifting and carrying of 
equipment.  These activities caused back pain and at least 
one hospitalization at which time the spinal deformity was 
noted and the veteran was treated for back strain.  

In his discussion, the examiner opined that the veteran's 
spine was vulnerable and was injured by the arduous nature of 
operational duty.  He stated that the chronic symptoms that 
developed during active duty were directly related to the 
stress of heavy work imposed on a spine that had been 
compromised by an old and quiescent disease.  The deformities 
that had been noted and had been seen in recent imaging 
showed that there was encroachment on the foraminal spaces 
and in the spinal column that would account for radiculopathy 
as well as chronic back strain.  

A March 2000 private treatment record from M. A. Berard, M.D. 
indicates that there had been some question of whether 
tuberculosis resulted damage in the lumbar spine.  However, 
this could not be verified.  The examiner also noted some 
suggestion that a leg length discrepancy existed from 
childhood.  

The veteran underwent VA examination pursuant to Board 
development in May 2003.  The purpose of the examination was 
to determine whether the veteran's scoliosis was a congenital 
or developmental defect or a congenital or developmental 
disease, whether any disease preexisted service and if so, 
whether such preexisting disease underwent increased 
disability during military service.  In response to these 
inquiries, the examiner stated that scoliosis is likely a 
congenital or developmental disease based on a typical 
presentation of back pain in the presence of radiological 
evidence of scoliosis with deviation to the left and 
continued to progress long after the expected full 
development state of the spine at age 18.  Based on a review 
of the clinical record, the examiner found that the evidence 
that the veteran had a normal spine on enlistment examination 
and had an abnormal spine X-ray showing scoliosis is 1968 
supported the onset of the condition in service.  In 
addition, the examiner noted that there was no indisputable 
proof that the condition existed prior to service and 
therefore, it is "at least as likely as not that the 
veteran's scoliosis now present had its onset or is otherwise 
related to his military service."  This opinion was based on 
a review of the entire clinical record and consequently is 
highly probative, and based on this information, the Board 
finds that the presumption of soundness upon service entry 
has not been rebutted.  

Following a lengthy review of this record, the Board finds 
that the evidence supports a grant of service connection for 
scoliosis.  While scoliosis has been found to be a 
developmental disease, VA has recognized that such diseases 
may be service connected if they either first manifest in 
service or progress at an abnormally high rate during 
service.  In this case, a physician stated in June 1999 that 
the veteran's back condition was probably secondary to a 
developmental "defect."  He added that the activities of 
service, which have been consistently described by the 
veteran in examinations and VA hearings, injured the 
veteran's vulnerable spine.  Another examiner addressed the 
issue of whether scoliosis is a defect or a disease in May 
2003 when he stated, "scoliosis is likely a congenital or 
developmental "disease.""  He based his statement upon a 
review of the record and the presentation of the symptoms in 
this case when compared to radiological evidence and the 
expected course of scoliosis.  

As to the question of whether service connection may be 
granted for scoliosis, the evidence clearly supports such a 
grant.  In October 1996, the examiner stated that there was 
no question that the veteran's back condition, which included 
a diagnosis of severe scoliosis, developed while he was in 
service.  In June 1999, stated that the veteran's vulnerable 
spine was injured by arduous duty.  And finally, the VA 
examiner in May 2003 found medical evidence in the service 
medical record supporting his conclusion that scoliosis had 
its onset in service.  These statements overwhelmingly 
support a grant for service connection for scoliosis.  




ORDER

Service connection for scoliosis is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

